NOTE: This order is nonprecedential.

  Wniteb ~tate~ (!Court of §ppeaI~
      for tbe jfeberaI (!Circuit

                MATTHEW J. NASUTI,
                    Petitioner,

                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                       2011-3048


   Petition for review of the Merit Systems Protection
Board in case no. DC1221090356-M-1.


                      ON MOTION


                       ORDER

   The Department of State moves to recaption to name
the Merit Systems Protection Board as respondent.
Matthew Nasuti opposes.

    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
NASUTI v. MSPB                                                  2


the Board dismissed Nasuti's appeal for lack of jurisdiction,
concluding that the letter he submitted could not be con-
sidered new evidence and added to the record. The Board
never reached the merits.
      Accordingly,
      IT Is ORDERED THAT:
    (1) The motion is granted. The revised official cap-
tion is reflected above.

    (2) The Board should calculate its brief due date from
the date of filing of this order.

                                    FOR THE COURT


      MAR 10 2011                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk


cc: Matthew J. Nasuti                              FILED
                                          u.s. COURT OF APPEALS FOR
    A. Bondurant Eley, Esq.                 THE FEDERAL CIRCUIT
    Jeffrey A. Gauger, Esq.
                                               MAR 102011
s23
                                                 JAti HORBAlY
                                                    C\.EII(